DETAILED ACTION
Applicant amendment filed 8/5/2021 in response to Office action of 3/26/2021 necessitated the following supplemental restriction requirement.  A telephonic message left with agent Wolf Greenfield and Sacks for the attorney of record did not result in a species election and the following supplemental Election/Restriction was necessitated. 
Election of Species
This application contains claims directed to the following patentably distinct species.  The species election of the following compounds / methods (a)-(c) is required, which elected species, altogether shall read on a single specific embodiment of the claimed method or product:

(a) One type of linear regression (all claims) 

Applicant to elect a linear regression based on a level of tPSA and specify the number of terms and what are they based on i.e. whether the linear regression model includes or does not include terms based on the measured level of iPSA  or HK2 as well as specify a level of tPSA threshold, per specification.  

Each of (a)  encompasses a plurality of distinct species, and Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
The species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species, for example in the case of species a different algorithm based on different clinical factors, coefficients, thresholds  and logit function having different formulas, structure/properties. Finally, the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. As such, separate analyses would be necessary in order to search and examine all species.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
For example, different text-based queries would be necessary in order to uncover art pertaining to the use of the many probabilities based on various combination of coefficients, markers and clinical factors in various populations having different patient characteristics.  In addition, as clinical studies reported in the non-patent literature are typically narrow in scope and focus on a defined patient population, a defined probability algorithm the art reading on one species would not likely be applicable to the other and additional search efforts would be needed. Finally, the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. As such, separate analyses would be necessary in order to search and examine all species.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641